Title: Alexander McRae to Thomas Jefferson, 22 July 1809
From: McRae, Alexander
To: Jefferson, Thomas


          Dear Sir,  Richmond 22nd July 1809.
           Mr Wirt was so obliging before his departure from the City, as to leave with me the letter I have now the honor of forwarding to you, by which you will perceive, that my friend & I intended to have commenced our voyage about this period; but the previous arrangements necessary to the success of our plan, required more time than we had anticipated: It is now probable, that we shall not be detained here beyond the 3rd of August.
          I am aware that the plan may be difficult of execution, and that it is liable to some degree of hazard, which can only be obviated by great caution; our hopes however of success, embolden us to risque the consequences of engaging in such an enterprize.
          Satisfied that you would regard our project as unexceptionable, because the successful result of it, while it can injure no one, will combine public with private advantage; I had intended so far to have intruded, as to ask for our guidance, the benefit of such advice as it might have been agreeable to you to afford; but my engagements have been such, as to deny me the pleasure of waiting on you for that purpose.
          If it shall suit your convenience to honor us with letters to Europe, I must beg that they may be enclosed to one of us, as Mr Wirt will not return to Richmond for many days, and in his absence, letters addressed to him will be opened by his friend here, to whom, (tho a gentleman of honor) we would not willingly at this time disclose our views.
          It is probable that during our absence, we may be not only in England and in France, but also in Ireland, Germany,  Portugal, Spain, and Holland, and permit me to assure you, that wherever we may be, it will give me great pleasure to render you any service in my power.
          Sincerely wishing you health & happiness I am with the highest respect
          Dear Sir, Yr. mo. ob. Servt Al: McRae.
        